Citation Nr: 1021810	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and/or major depressive disorder.

2.  Entitlement to service connection for vision impairment.

3.  Entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
residuals of a left foot injury, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1969 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
service connection for PTSD, vision impairment and hearing 
impairment; and, confirmed and continued a previous denial of 
service connection for residuals of an injury to the left 
foot based on a finding that new and material evidence had 
not been received since that claim was last finally denied.  

The November 2004 rating decision also denied claims of 
service connection for diabetes mellitus, peripheral 
neuropathy of both lower extremities, and sexual dysfunction 
(ED).  These claims were initially denied based on findings 
of no in-service incurrence, no nexus to service, and no 
exposure to Agent Orange in service.  However, the RO 
subsequently confirmed that the Veteran's active military 
service included in-country service in the Republic of 
Vietnam during the Vietnam War era, and as such, exposure to 
Agent Orange is presumed.  The Veteran's presumed exposure to 
Agent Orange during service established a basis upon which to 
grant service connection for diabetes mellitus.  

This grant of service connection, in turn, established a 
basis on which to grant service connection for peripheral 
neuropathy of the lower extremities and ED, as secondary to 
the service-connected diabetes mellitus.  

The RO issued a rating decision in January 2009 granting 
service connection for diabetes mellitus, with an initial 
rating of 20 percent; peripheral neuropathy of the left lower 
extremity, rated at 10 percent; and, peripheral neuropathy of 
the right lower extremity, rated at 10 percent.  As these 
grants of service connection represent a full grant of 
benefits on appeal with respect to those issues, they are no 
longer in appellate status or before the Board.  

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in August 2006.  A transcript 
of his testimony is associated with the claims file.  

In May 2009, the Veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of their testimony is also 
associated with the claims file.

Although the RO has consistently adjudicated the Veteran's 
claim of service connection for an acquired psychiatric 
disorder as one for PTSD only, the medical evidence of record 
establishes that the Veteran's psychiatric disorder has also 
been diagnosed as a major depressive disorder.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is 
recharacterized as shown on the first page of this decision 
and it is acknowledged that such description includes a claim 
of entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders.  

The issues of entitlement to service connection for hearing 
loss, vision impairment, and the reopened claim of 
entitlement to service connection for the residuals of a left 
foot injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1973 rating decision, the RO denied service 
connection for residuals of a left foot injury.  A notice of 
disagreement was not received within the subsequent one-year 
period, and that decision became final.

2.  Evidence submitted since the RO's January 1973 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
a left foot injury, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran has an acquired psychiatric disorder, 
variously diagnosed as PTSD and major depressive disorder.

4.  The claims file contains military records of the Veteran 
that serve as supportive evidence that the Veteran was 
engaged in combat with the enemy during his combat flight 
missions in and out of the Republic of Vietnam; and the 
Veteran's claimed stressors are related to such combat.  

5.  The Veteran's diagnosis of PTSD is based on his combat 
experience in Vietnam.  

6.  The Veteran has a diagnosis of major depressive disorder 
which has been aggravated by the service-connected diabetes 
mellitus and peripheral neuropathy of the lower extremities.  




CONCLUSIONS OF LAW

1.  The RO's January 1973 rating decision which denied 
service connection for residuals of a left foot injury is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
RO's January 1973 rating decision which denied service 
connection for residuals of a left foot injury, thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder, variously diagnosed as PTSD 
and/or major depressive disorder have been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The grant of service connection for an acquired psychiatric 
disorder constitutes a complete grant of the benefits sought 
on appeal with respect to that issue.  As such, any defect 
with regard to VA's duty to notify and assist the Veteran 
with the development of his claim in this regard is harmless 
error, and no further discussion of VA's duty to notify and 
assist is necessary at this juncture.  38 C.F.R. § 3.159; 

Similarly, given the favorable nature of the Board's decision 
on the issue of whether new and material evidence has been 
received to reopen the previously denied claim of service 
connection for the claimed residuals of a left foot injury, 
there is no prejudice to the appellant, regardless of whether 
VA has satisfied its duties of notification and assistance 
with respect to reopening previously denied claims.  In other 
words, despite any defect in the notice provided to the 
Veteran regarding new and material evidence, the matter is 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

II.  New & Material Evidence

The Veteran seeks service connection for residuals of a left 
foot injury.  

In a January 1973 decision, the RO denied service connection 
for residuals of a left foot injury.  The basis of the denial 
was that although there was evidence of an injury to the left 
foot in service, current examination indicated no current 
residuals from the left foot injury.  

A notice of disagreement was not received within the 
subsequent one-year period and the January 1973 rating 
decision became final.

Currently, the appellant contends that he has had pain in his 
left foot ever since the in-service left foot injury.  

Additional evidence has been added to the record, including 
personal hearing testimony from August 2006 and May 2009, as 
well as a September 2006 statement by private doctors 
referencing the Veteran's left foot pain and noting a 
possible relationship between the left foot pain and the in-
service left foot injury.    

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the Veteran did not have a current left 
foot disability, despite suffering an in-service injury 
whereby a heavy pallet fell on his left foot.  In essence, 
the RO found that the medical evidence of record in 1973 
showed no residuals of the in-service left foot injury.  

Since the prior final decision, evidence has been added to 
the claims file, including the Veteran's sworn personal 
testimony from August 2006 and May 2009 indicating a 
continuity of symptoms referable to the left foot since the 
in-service injury.  The Veteran testified that he has 
experienced significant pain in his left foot since the 
initial injury.  In addition to the Veteran's testimony, the 
Veteran's wife also testified that the Veteran reported pain 
in his left foot for years following the initial in-service 
injury.  

Also added to the claims file since the January 1973 denial 
is a September 2006 memorandum from L.E., MD, the Veteran's 
private doctor.  Dr. E noted that the Veteran was diagnosed 
with reflex sympathetic dystrophy at the time of the in-
service foot injury, and noted that this is called complex 
regional pain syndrome.  Dr. E also noted that the Veteran 
had a good response to sympathetic blocks, but by his own 
report, continued to have significant pain in the left foot.  
Dr. E stated that there was a possibility that the Veteran's 
in-service injury to the left foot caused his current chronic 
pain.  

The additional evidence added to the claims file as noted 
above is new and material because it cures the prior 
evidentiary defect; it provides the possibility of a current 
disability of the left foot which is the very basis on which 
the original claim in 1973 was denied.  Thus, the additional 
evidence is new and material and reopening the claim is 
warranted.  The claim has to be further developed and this is 
discussed in the remand section.

III.  Service Connection -Psychiatric Disorder

The Veteran seeks service connection for an acquired 
psychiatric disorder to include PTSD.  The evidence of record 
shows that the Veteran has been diagnosed with various 
acquired psychiatric disorders, beginning in 1999, including, 
but not limited to PTSD and major depressive disorder.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claims were pending before the regulatory change was made, 
the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The criteria necessary to establish service connection for 
PTSD differ from that necessary to establish service 
connection for other psychiatric disabilities.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the Veteran did not engage in 
combat, the Veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the Veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the Veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The medical evidence of record reflects a diagnosis of PTSD 
based on claimed stressors related to combat.  For example, 
private mental health treatment records from January through 
May 2007 show a diagnosis of PTSD with a long history (since 
service) of nightmares, night sweats, insomnia, obsessive 
thought patterns and agitations.  Additionally, Vet Center 
records from January 2008 also show a diagnosis of PTSD based 
on combat experiences in Vietnam.  

As there is a diagnosis of PTSD, a determination must be made 
as to whether the Veteran engaged in combat with the enemy, 
and if it determined that the Veteran did engaged in combat 
with the enemy, his stressor statements will be accepted as 
true, without the need for corroboration.  See 38 C.F.R. § 
3.304(f)(1).

The Veteran's DD Form 214 reveals that the Veteran was an 
aircraft loadmaster during service.  This MOS does not appear 
to indicate participation in combat, and there is no 
indication that the Veteran received any decorations or 
medals indicative of participation in combat.  However, 
notwithstanding the information recorded on the DD Form 214, 
the Veteran explained that as apart of his flight duties, he 
was required to make several trips, referred to as "combat 
missions" to and from Vietnam.  The Veteran further reported 
that during these missions, particularly during take-off and 
landing, they would receive missile, anti-aircraft gun, and 
sniper fire.  The Veteran reported that as part of these 
missions, they were required to transport the dead back to 
the US.  In support of these stressors, the Veteran submitted 
documentation showing the hours he spent flying during the 
combat missions.  

The RO contacted an archivist with the United States Air 
Force in an attempt to corroborate the Veteran's statements 
regarding his participation in combat missions, given the 
combat notations and other information provided in the 
Veteran's flight records.  The archivist was able to confirm 
that the Veteran's flight hours that were designated as 
"combat hours" were hours spent in Vietnam.  The archivist 
supplied the RO with documentation providing mission symbol 
guidance which, among other things, explained that for all 
missions flown into, in or out of designated combat areas, 
the suffix "A" was used to provide differentiation of and 
credit for combat flying time.  The archivist then explained 
in a June 2008 email to the RO that flight hours designated 
as "combat hours" could have only been assessed when the 
aircrew were flying in a combat zone.  During the time 
periods in question for this Veteran, that zone would have 
been Vietnam, as there was no other area so designated as a 
combat zone during that time.  

Based on the foregoing information, the Veteran has "engaged 
in combat with an enemy of the United States, particularly 
given that the Veteran's verified combat missions were 
accompanied by incoming enemy fire.  Significantly, a 
determination that a Veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding. 
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Receiving enemy fire or firing on an enemy can 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).

Although the Veteran's service personnel records do not 
indicate that the Veteran received any medals specifically 
denoting combat participation, the Veteran has provided 
credible testimony and numerous written correspondence and, 
more importantly, documentation showing combat flight time, 
all of which supports his contentions as to his combat 
experiences.  This evidence illustrates the Veteran's role in 
combat flight missions in Vietnam, which included being fired 
upon, and according to testimony, witnessing other aircraft 
crash, and loading and unloading dead bodies.  There is no 
reason to doubt the Veteran's credibility that he was 
involved in incidents meeting the definition of being 
"engaged in combat with the enemy."  His reports of the 
events that took place during his service in Vietnam are 
consistent with the definition of being "engaged in combat 
with the enemy." 

In sum, based on the record as a whole, there is credible 
evidence that the Veteran engaged in combat with the enemy as 
discussed above.  The Veteran's testimony regarding claimed 
combat-related stressors is accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence is required.  

In light of the VA medical records showing a diagnosis of 
PTSD based on the Veteran's claimed stressors, which are 
accepted as having occurred based on a finding that the 
Veteran engaged in combat with the enemy, and in resolving 
all doubt in the Veteran's favor, service connection for PTSD 
is warranted.  

Even assuming, arguendo, that the Veteran had not 
participated in combat, and his stressors were not capable of 
corroboration in this case, service connection for an 
acquired psychiatric disorder other than PTSD is also 
warranted in this case, as explained hereinbelow.  

The Veteran has a current diagnosis of major depressive 
disorder and generalized anxiety disorder.  These diagnoses 
are noted, for example, on a July 2008 VA mental health 
assessment report.  In addition, the Veteran's private 
doctor, L.E., MD, provided the following memorandum in May 
2007:

The patient is being treated for depression and 
diabetes.  He also has peripheral vascular disease.  
I think it is fairly self-evident, but the patient 
stated he needed a letter that his diabetes and 
multiple surgical procedures on the right leg to 
try and salvage the left have added to his symptoms 
of depression.  I do not think there is any 
question that some of the patient's symptoms have 
certainly been worsened by his chronic disease 
state.  

Importantly, the criteria for establishing service connection 
for an acquired psychiatric disorder other than PTSD differ 
from the criteria for establishing service connection for 
PTSD.  The critical difference is that evidence of a 
corroborated stressor is not necessary to establish service 
connection for an acquired psychiatric disorder other than 
PTSD.  Rather, service connection for an anxiety disorder, 
for example, may be established if there is medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The Veteran is certainly 
competent to testify as to symptoms such as nervousness, 
hearing voices, and feeling restless, avoidant behavior and 
panic, for example which are non-medical in nature, however, 
he is not competent to render certain medical diagnoses, such 
as a psychosis or an anxiety disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

Here, the medical evidence of record provides a current 
diagnosis of depression and anxiety, and there is a medical 
opinion indicating that the depression is, at the very least, 
aggravated by the service-connected diabetes and peripheral 
vascular disease.  There is no competent evidence to the 
contrary.  

As noted above, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In essence, the record shows that the Veteran has depression 
that is aggravated by his service-connected disabilities.  
Thus, in addition to PTSD, the criteria are also met for 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, and, entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD and major depressive disorder is warranted.  


ORDER

The application to reopen the claim of service connection for 
residuals of a left foot injury is granted, and to this 
extent only, the appeal is granted.  

Service connection for an acquired psychiatric disorder to 
include PTSD and major depressive disorder, is granted.  


REMAND

Having reopened the claim of service connection for residuals 
of a left foot injury, VA now has the duty to notify the 
Veteran/appellant as to how to substantiate his claim and to 
assist him in the development of the claim.  As such, VA must 
obtain relevant records which could possibly substantiate the 
claim and conduct an appropriate medical inquiry.  See Peters 
v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) 
(West 2002).  

Specifically, the evidence of record clearly shows that the 
Veteran suffered a traumatic injury to his left foot during 
service.  Service records reflect that the diagnosis was 
sympathetic dystrophy of the left foot following trauma in 
May 1971 with good subjective and objective evidence of 
improvement following lumbar sympathetic blocks in February 
1972.  Medical Board proceedings in August 1972 recommended 
discharge for the Veteran as a result of the impairment of 
the left foot due to trauma.  The Medical Board findings also 
noted that the Veteran's left foot injury was treated with 
sympathetic blocks, and was improved; however, it was 
specifically indicated that the injury was permanent in 
nature and a compensable rating of 10 percent was assigned by 
the Medical Board.  

Despite the Medical Board's findings, the Veteran's initial 
claim of service connection, filed shortly after discharge 
from service in 1972 was denied by way of a January 1973 
rating decision.  The basis of the denial was that a December 
1972 VA examination found no current residual disability 
associated with the in-service left foot injury.  

Currently, the Veteran maintains that he has experienced pain 
in the left foot ever since the in-service incident.  
Moreover, the Veteran's private doctor appears to find the 
Veteran's complaints of pain compatible with the Veteran's 
in-service left foot injury.  

In essence, there is evidence of an in-service injury, but no 
evidence of a specific current disability as of January 1973, 
despite the Veteran's continuity of symptomatic left foot 
pain since that time.  In other words, it remains unclear as 
to what current disability affects the Veteran's left foot 
and/or is the cause of the Veteran's left foot and/or leg 
pain.  The Veteran's credibility regarding the pain he 
experiences in the left foot is not questioned; however, no 
current disability referable to the left foot has yet been 
identified.  To warrant service connection there must be a 
current disability, because in the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  

It is well-established that a symptom, such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, 
the Veteran's "underlying malady" of an in-service foot 
injury is acknowledged; however the fact remains that no 
disability was found at the December 1972 VA examination and 
the medical evidence of record has not yet shown a current 
disability of the left foot attributable to the in-service 
injury since that time.  

The Veteran is certainly competent to testify as to symptoms 
such as left foot pain.  However, he is not competent to 
render a medical diagnosis or nexus opinion in this case.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

Based on the Veteran's testimony that he has had left foot 
pain ever since the in-service foot injury, it appears that a 
current disability related to the in-service injury may in 
fact exists; however, as the Veteran's current foot pain has 
not yet been evaluated by a medical professional, no current 
diagnosis is of record at this time.  Thus, a VA examination 
is necessary to determine what residuals currently exist that 
are attributable to the in-service left foot injury, 
particularly in light of the continuity of symptomatic pain 
since service.  

Regarding the claims of service connection for hearing loss 
and vision impairment, the Veteran was afforded VA 
examinations in conjunction with those claims in July 2008.  
The examinations were inadequate as noted hereinbelow, and as 
such, new examinations are necessary.  

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran seeks service connection for vision impairment.  
The Veteran has a current diagnosis of glaucoma, and asserts 
that his vision impairment is related to the service-
connected diabetes mellitus.  At a July 2008 eye examination, 
the examiner indicated that the Veteran did not have diabetic 
retinopathy, but did have a diagnosis of open angle glaucoma.  
The examiner opined that the Veteran's eye problems were not 
related to his diabetes because the Veteran had diabetes 
mellitus without evidence of diabetic retinopathy in either 
eye.

In essence, the examiner stated that the Veteran did not have 
diabetic retinopathy, and therefore no eye problem was 
related to the diabetes; however, the examiner never provided 
an opinion as to whether the Veteran's glaucoma was as likely 
as not aggravated by the service-connected diabetes mellitus.  
Additionally, there is no opinion of record as to whether 
there is any relationship between the glaucoma and the 
Veteran's military service.  In this regard, the Board 
testified during his Board hearing that he had blurriness, 
itching and frequent blinking of the eyes in service and that 
this may have been the onset of his glaucoma.  Another 
opinion is requested to address these medical questions.  

The Veteran seeks service connection for hearing loss.  A 
review of the service treatment records shows that the 
Veteran's hearing upon entering service in July 1969 was 
within normal limits bilaterally.  During service, however, a 
hearing loss was noted bilaterally.  Specifically, an ISO 
audiogram in December 1971 noted the following pure tone 
thresholds, in decibels:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
20
20
10
20
20
LEFT
35
30
40
45
30
50

Moderate hearing loss was noted on the Report of Medical 
history.  

In light of the above findings, the Veteran's hearing was 
examined shortly after service discharge in November 1972.  
At that time, the audiometric findings were as follows:  

Based on air conduction testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
5
10
10
10
5
LEFT
15
15
15
10
15

Speech recognition scores were 94 percent discrimination in 
the right ear and 90 percent in the left ear.  

Critically, prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  

On the remarks section of the November 1972 Summary Report of 
Examination for Loss of Organic Hearing Acuity, the following 
is shown:  

Pure tone thresholds "re ASA reference levels" 



HERTZ



250
500
1000
2000
4000
RIGHT
-5
-10
0
0
5
LEFT
0
0
5
5
5

A November 1972 memorandum from the Veteran's treating 
physician notes that he saw the Veteran concerning the 
hearing loss on the left side.  The examiner discussed with 
the Veteran his audiogram and noting a mild hearing loss, 
sensorineural in type, but indicated that there was no real 
evidence of noise trauma hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The RO denied the Veteran's claim because private testing as 
early as three months post-discharge and as recently as July 
2003 appeared to show no hearing loss.  

The fact remains, however, that the service treatment records 
show an onset of hearing loss during service, and the Veteran 
continues to complain of difficulty hearing.  The Veteran is 
competent to report symptoms such as difficulty hearing.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, 
the Veteran is entitled to a VA audiometric examination to 
determine whether there his a current hearing loss for VA 
purposes.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
left foot pain/disability, vision 
impairment, and hearing loss since 
discharge from service, not already 
associated with the claims file.  

2.  Schedule the Veteran for a VA 
orthopedic and, if necessary, a neurology 
examination to determine the current 
nature and likely etiology of the 
Veteran's left foot pain, including, but 
not limited to any residuals from the 
documented in-service foot injury.  The 
claims folder must be made available to 
and reviewed by the examiner(s) in 
conjunction with the requested study.  
The examiner(s) in this regard should 
elicit from the Veteran and record a full 
clinical history referable to the claimed 
in-service injury and continuity of 
symptoms associated therewith since 
service.  

The examiner should opine as to whether 
(a) the Veteran has a current disability 
of the left foot to which the Veteran's 
complaints of left foot and/or left leg 
pain can be attributed; and, (b) if a 
current left foot disability is 
identified, whether the Veteran's current 
left foot disability is at least as 
likely as not (at least a 50 percent or 
higher probability), a residual of a the 
in-service foot injury, or if not, 
whether it is related to any other 
incident of service.  In so opining, the 
examiner should consider the service 
treatment records, pertinent VA and 
private medical evidence in the claims 
file, as well as the Veteran's 
statements.  The examiner should also 
consider any VA records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
with a complete rationale provided for 
all opinions and all indicated testing 
must be accomplished.  

3.  Schedule the Veteran for a VA eye 
examination to determine the current 
nature and likely etiology of all of the 
Veteran's eye disabilities, including, 
but not limited to glaucoma.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
in this regard should elicit from the 
Veteran and record a full clinical 
history referable to the claimed vision 
problems.  

The examiner should opine as to whether 
(a) the Veteran has diabetic retinopathy; 
(b) whether the Veteran's other eye 
disabilities, including but not limited 
to glaucoma, are at least as likely as 
not (a probability of 50 percent or more) 
had their onset in service, are otherwise 
related to any incident of service, to 
include the Veteran's complaints of 
blurriness, itching and frequent blinking 
of the eyes; and (c)  whether any 
service-connected disability, including 
diabetes mellitus aggravates (permanently 
worsened) the nonservice-connected 
glaucoma, and if so, what percentage of 
any current disability is attributable to 
the aggravation/increase impairment.  In 
so opining, the examiner should consider 
the service treatment records, pertinent 
VA and private medical evidence in the 
claims file.  The examiner should also 
consider any VA records, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
with a complete rationale provided for 
all opinions and all indicated testing 
must be accomplished.  

4.  Schedule the Veteran for a VA 
audiometric examination to determine 
whether the Veteran has a current hearing 
loss disability for VA purposes, given 
the onset of hearing loss noted during 
service, and the lack of hearing loss 
noted after service.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner must 
provide an evaluation of the Veteran's 
bilateral hearing acuity and a 
description of any functional impairment 
imposed by his disability, including, but 
not limited to effect on employment.  

The examiner should also opine as to 
whether any current hearing loss is 
related to the hearing loss noted in 
service, and/or any incident of service, 
keeping in mind the Veteran's long flying 
hours.  

5.  Following completion of the 
development requested, readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


